       Case 4:21-cv-05337-HSG Document 24 Filed 09/01/21 Page 1 of 3



 1   BLANK ROME LLP
     Howard M. Knee (SBN 55048)
 2   knee@blankrome.com
     Natalie Alameddine (SBN 296423)
 3
     nalameddine@blankrome.com
 4   2029 Century Park East | 6 th Floor
     Los Angeles, CA 90067
 5   Telephone: 424.239.3400
     Facsimile:    424.239.3434
 6
     BLANK ROME LLP
 7
     Anthony B. Haller (pro hac vice)
 8   haller@blankrome.com
     Leigh Ann Buziak (pro hac vice)
 9   lbuziak@blankrome.com
     One Logan Square
10   Philadelphia, PA 19103
11   Telephone: 215.569.5500
     Facsimile:     215.832.5500
12
     Attorneys for Plaintiffs
13   Auris Health, Inc. and Verb Surgical, Inc.

14                                UNITED STATES DISTRICT COURT

15               NORTHERN DISTRICT OF CALIFORNIA-OAKLAND DIVISION

16   AURIS HEALTH, INC. and                        Case No.: 4:21-cv-05337-HSG
     VERB SURGICAL, INC.,
17                                                 [Assigned to Hon. Haywood S. Gilliam, Jr.]
                    Plaintiffs,
18          v.                                     JOINT STIPULATION AND ORDER TO
                                                   CONTINUE SEPTEMBER 7, 2021 CASE
19   KALPITKUMAR GAJERA,                           MANAGEMENT CONFERENCE AND
                                                   RELATED DEADLINES
20                  Defendant.                     (as modified)

21
                                                   Complaint Filed:   July 12, 2021
22

23

24

25

26

27

28
                 JOINT STIPULATION AND ORDER TO CONTINUE SEPTEMBER 7, 2021 CASE
                        MANAGEMENT CONFERENCE AND RELATED DEADLINES
                                    CASE NO.: 4:21-CV-05337-HSG
       Case 4:21-cv-05337-HSG Document 24 Filed 09/01/21 Page 2 of 3



 1          By and through their undersigned counsel of record, Plaintiffs AURIS HEALTH, INC.

 2   and VERB SURGICAL, INC. (collectively, “Plaintiffs”) and KALPITKUMAR GAJERA

 3   (“Defendant”) hereby jointly stipulate and agree as follows:

 4          WHEREAS, the parties are currently scheduled to appear before the Court on Sep temb er

 5   7, 2021 for a Telephonic Case Management Conference and are currently required to submit a

 6   Joint Case Management Statement by August 31, 2021;

 7          WHEREAS, Defendant’s counsel is scheduled to be on trial in another matter from

 8   September 1, 2021 through September 8, 2021;

 9          WHEREAS, the parties have not yet been able to meet and confer to prepare the Joint

10   Case Management Statement due to Defendant’s counsel’s trial schedule;

11          WHEREAS, the parties agree that continuing the deadline to submit the Joint Case

12   Management Statement from August 31, 2021 to September 15, 2021 and continuing the

13   September 7, 2021 Telephonic Case Management Conference to on or after September 22, 2021 ,

14   will allow counsel for Plaintiffs and Defendant to meet and confer to prepare the Joint Case

15   Management Statement and will allow Defendant’s counsel to attend the Case Management

16   Conference;

17          THEREFORE, IT IS STIPULATED AND AGREED THAT good cause exists to continue

18   the deadline to submit the Joint Case Management Statement currently due on August 31, 2021 to

19   September 15, 2021 and to continue the September 7, 2021 Telephonic Case Management

20   Conference to on or after September 22, 2021.

21          Nothing in this Stipulation shall be construed as a waiver of any of Plaintiffs’ or

22   Defendant’s rights, defenses, or arguments they would otherwise have.

23

24

25

26

27

28
                                                     1
                JOINT STIPULATION AND ORDER TO CONTINUE SEPTEMBER 7, 2021 CASE
                       MANAGEMENT CONFERENCE AND RELATED DEADLINES
                                   CASE NO.: 4:21-CV-05337-HSG
       Case 4:21-cv-05337-HSG Document 24 Filed 09/01/21 Page 3 of 3



 1   DATED: August 31, 2021                  BLANK ROME LLP

 2

 3
                                             By: /s/ Leigh Ann Buziak
 4
                                             Howard M. Knee (SBN 55048)
 5                                           knee@blankrome.com
                                             Natalie Alameddine (SBN 296423)
 6                                           nalameddine@blankrome.com
                                             Anthony Haller (pro hac vice)
 7                                           haller@blankrome.com
                                             Leigh Ann Buziak (pro hac vice)
 8                                           lbuziak@blankrome.com
                                             Attorneys for Plaintiffs
 9                                           Auris Health, Inc. and Verb Surgical, Inc.

10
                                             MOBILITY LEGAL PC
11

12

13                                           By: /s/ David R. Burtt

14                                           David R. Burtt
                                             dburtt@mobilitylegal.com
15                                           Attorney for Defendant
                                             Kalpitkumar Gajera
16

17

18   ECF ATTESTATION. In accordance with Civil Local Rule 5-1(i)(3), I, Leigh Ann Buziak,
     attest that on August 31, 2021, I obtained concurrence in the filing of this document from the
19   other signatory listed above.
20                                                /s/ Leigh Ann Buziak
                                                  Leigh Ann Buziak
21

22

23   PURSUANT TO STIPULATION IT IS SO ORDERED, except the case management
     conference will be held telephonically on September 23, 2021 at 10:00 a.m. All
24   counsel shall use the following dial-in information to access the call:
25   Dial-In: 888-808-6929/Passcode: 6064255.

26   DATED: 9/1/2021

27                                               Haywood S. Gilliam, Jr.
                                                 United States District Judge
28
                                                      2
                JOINT STIPULATION AND ORDER TO CONTINUE SEPTEMBER 7, 2021 CASE
                       MANAGEMENT CONFERENCE AND RELATED DEADLINES
                                   CASE NO.: 4:21-CV-05337-HSG
